 


114 HRES 716 EH: Recognizing the deep and abiding friendship between the United States and Ireland and recommending actions to further strengthen those ties.
U.S. House of Representatives
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 716 
In the House of Representatives, U. S.,

May 18, 2016
 
RESOLUTION 
Recognizing the deep and abiding friendship between the United States and Ireland and recommending actions to further strengthen those ties. 


Whereas the more than 35 million Americans of Irish descent strengthen the friendly relations between the United States and Ireland; Whereas throughout our history Americans of Irish descent have made significant contributions to the United States and have helped to shape its history;
Whereas in April 1916, through the Easter Rising, an attempt was launched to secure Irish independence; Whereas signatories to the 1916 Proclamation of the Irish Republic were influenced by the experience of the United States and therefore included the United States as the only foreign country specifically mentioned in the Proclamation;
Whereas the United States recognized and established diplomatic relations with the Irish Free State in 1923; Whereas Ireland is a valued partner in international fora, including the United Nations, the NATO Partnership for Peace Program, the Organization for Security and Cooperation in Europe, the Organization for Economic Cooperation and Development, and the World Trade Organization;
Whereas the United States and Ireland continue to share deep and abiding ties across a host of areas, including economic, scientific, and educational cooperative efforts, and international development cooperation; Whereas the United States and Ireland enjoy a thriving and mutually beneficial trade and investment relationship, with the United States being the largest exporter to Ireland of services, and the second largest exporter of goods;
Whereas the United States and Ireland enjoy broad scientific cooperative programs, to the benefit of the United States, Ireland, and Northern Ireland, facilitated by the United States-Ireland Research and Development Partnership, which prioritizes joint research in the areas of nanoscale science and engineering, sensor networks, telecommunications, energy and sustainability, and health; Whereas the United States and Ireland support thriving bilateral educational exchange programs, which Ireland has promoted in recent years with the establishment of Student Ambassador programs, increasing scholarships, and being a contributor and Lead Signature Partner in the U.S. Generation Study Abroad Program;
Whereas the Governments of Ireland and the United Kingdom have worked closely, with the ongoing support of the United States, in promoting peace and reconciliation in Northern Ireland; and Whereas the 100th anniversary of the 1916 Easter Rising offers an opportunity for recommitment to strengthening the relationship between the United States and Ireland for the benefit of future generations in both countries: Now, therefore, be it 
 
That the House of Representatives— (1)recalls the deep and abiding friendship between Ireland and the United States, sustained and strengthened by the ties between our peoples and our shared values;
(2)calls for the enhanced cooperation between the United States and Ireland in undertaking multilateral humanitarian missions and international peacekeeping operations; and (3)supports efforts to continue to increase political, economic, scientific, educational, and cultural ties between the United States and Ireland, including ongoing work to consolidate peace and reconciliation in Northern Ireland. 
 
Karen L. Haas,Clerk.
